THE UN|TED STATES'D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

TAMM| E. COLEMAN

P|aintiff, :
v. : 3:17-CV-1824
(JUDGE MAR|AN|)
NANCY A. BERRYH|LL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Socia| Security,

Defendant.

ORDER
AND NOW, TH|S MDAY OF MARCH, 2019, upon review of Magistrate
Judge Cohn’s Report & Recommendation (“R&R") (Doc. 15) for clear error or manifest
injustice, IT lS HEREBY ORDERED THAT:
1. The R&R (Doc. 15) is ADOPTED for the reasons discussed therein.
2. Piaintiff’s Appea| is DEN|ED.
3. The Commissioner of Socia| Security’s decision is AFF|RMED.

4. The Cierk of Court is directed to CLOSE this case.

 
    

 

/
Ré>ben o. mi
United States District Judge

 

 

 

